                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          EASTERN DIVISION
                           No. 4:19-CV-109-FL

MARBELLY ORTIZ,                              )
                                             )
      Plaintiff,                             )
                                             )
v.                                           )
                                             )
ANDREW SAUL,                                 )
 Commissioner of Social Security,            )
                                             )
      Defendant.                             )

                                     ORDER

      This matter is before the Court on plaintiff’s Motion for Summary Judgment

and defendant’s Motion for Remand to the Commissioner. Plaintiff’s counsel

consented to the defendant’s Motion for Remand.

      Accordingly, for good cause shown, the Court hereby reverses the

Commissioner’s decision under sentence four of 42 U.S.C. § 405(g) and remands the

case to the Commissioner for further proceedings. See Shalala v. Schaefer, 509 U.S.

292 (1993); Melkonyan v. Sullivan, 501 U.S. 89 (1991).

      SO ORDERED this       18th day of     March              , 2020.




                                        Judge Louise W. Flanagan
                                        United States District Court
